DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 1/12/2022 is acknowledged.  The traversal is on the ground(s) that an undue burden would not be posed in evaluation of the claims.  This is not found persuasive because the claims include various species that are not obvious variants, based upon the current record. The claims would require a ranging field of search, in order to account for each of the species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding means in claim 13, to which there is no clear link to the defining structure, and “spacer means,” to which there is no clear link.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims put forth “holding means” and “spacer means.” However, the specification does not appear to put forth a clear link between the functional limitation, and its supporting structure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the liquid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, the term “substantially” is unclear. What degree of perpendicularity of necessary to quantify the term? Is it 89 degrees, or another amount? The same rejection applies to additional instances of the limitation. 
Claim 7 recites the limitation "the characteristics and pattern" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitations “holder means” and “spacer means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims are rejected due to dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 13-14is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrari (US 7,357,337).
Regarding claim 1, Ferrari discloses an ablutionary fitting comprising: an outlet (11) for providing a stream of water; and a dispersing barrier (8) arranged in the stream, such that the liquid passing through the dispersing barrier is broken up into a plurality of smaller streams (Column 2, lines 25-28), forming a spray, wherein the smaller streams are at least in part directed by the dispersing barrier (Column 2, lines 25-28).
Regarding claim 2, Ferrari discloses the ablutionary fitting of claim 1, wherein the dispersing barrier comprises a mesh (Figure 2).
Regarding claim 4, Ferrari discloses the ablutionary fitting of claim 2, wherein: the first set of wires comprises wires of a first shape cross section and first size (circular straight wires); the second set of wires comprises wires of a second shape (triangular, square) cross section and second size (Figure 2)); and at least one of (a) the first shape cross section is different from the second shape cross section (Figure 2).
Regarding claim 8, Ferrari discloses the ablutionary fitting of claim 1, wherein the outlet comprises one or more nozzles (Figure 2), each of the one or more nozzles having an outlet aperture arranged to form the stream as a jet (Figure 2).
Regarding claim 13, Ferrari discloses the ablutionary fitting of claim 1, wherein the dispersing barrier is spaced from the outlet (Figure 8), and the ablutionary fitting including holding means (14b, 14c) for holding the dispersing barrier in a spaced arrangement with the outlet, such that the dispersing barrier is provided a distance in front of the outlet (Column 2, lines 51-53 and 63- Column 3, line 5)
Regarding claim 14, Ferrari discloses the ablutionary fitting of claim 13, further comprising first spacer means (9) arranged to alter the distance between the dispersing barrier and the outlet, wherein the distance that the dispersing barrier is held in front of the outlet at least in part determines the characteristics and pattern of the spray (The distance of the barrier from the outlet affects the mixing of the air and water, as it is smoother out passing through the intervening screens).
Pertaining to Claims 1-3
Regarding claim 1, Ferrari discloses an ablutionary fitting comprising: an outlet (11) for providing a stream of water; and a dispersing barrier (10) arranged in the stream, such that the liquid passing through the dispersing barrier is broken up into a plurality of smaller streams (Column 2, lines 35-41), forming a spray, wherein the smaller streams are at least in part directed by the dispersing barrier (Column 2, lines 35-41).
Regarding claim 2, Ferrari discloses the ablutionary fitting of claim 1, wherein the dispersing barrier comprises a mesh (Figure 2).
Regarding claim 3, Ferrari discloses the ablutionary fitting of claim 2, wherein the mesh is formed of a first set of substantially parallel wires running in a first direction, and a second set of substantially parallel wires running in a second direction, substantially perpendicular to the first direction (Figure 2).
Claim(s) 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leber (US 8,794,543).
Regarding claim 1, Leber discloses an ablutionary fitting comprising: 
an outlet (106) for providing a stream of water; and a dispersing barrier (134) arranged in the stream, such that the liquid passing through the dispersing barrier is broken up into a plurality of smaller streams, forming a spray, wherein the smaller streams are at least in part directed by the dispersing barrier (abstract).
Regarding claim 6, Leber discloses the ablutionary fitting of claim 1, wherein: 
at least one of the outlet or the dispersing barrier is arranged to move (Column 6, lines 21-24); and movement includes rotation about an axis substantially perpendicular to a plane of the dispersing barrier (Column 6, line 25).
Regarding claim 7, Leber discloses the ablutionary fitting of claim 1, wherein the dispersing barrier is arranged to move (Column 6, lines 21-24); at least one of the outlet or the dispersing barrier is able to move at different speeds; and the speed of movement, at least in part, controls the characteristics and pattern of the spray (Column 6, lines 33-36, The speed of the shutter increases and decreases with the speed of the water).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752